Title: To James Madison from Stephen Pleasonton, 7 August 1815
From: Pleasonton, Stephen
To: Madison, James


                    
                        Sir,
                        Department of State August 7. 1815
                    
                    Agreeably to an arrangement suggested by the Secretary of State, I have the honor to inclose for your perusal, on their passage to him, a highly interesting letter from Mr. Russell, two letters on different subjects from Mr. Baker, and some others from individuals of minor importance. Mr. Crawford having accepted the appointment to the War Department, as you will perceive by a note from him inclosed, I completed his commission, with the exception of Mr. Monroe’s signature, and delivered it to him a few days ago. As Mr. Cathcart is now here and wishes soon to embark for Cadiz, I shall prepare and deliver to him a Commission as Consul there, conformably to Mr. Monroes directions, on leaving here.
                    You will perceive by the papers all the news of interest, of which we are in possession. From the account, in the Intelligencer of this morning, brought by a vessel from Naples, there appears to be no room to doubt that a brig and a Schooner of our Squadron have captured an Algerine frigate of 44 guns, and that another division of the Squadron had taken a brig of the same Regency. There are sanguine hopes entertained too that others of the Algerine Squadron will fall into our hands as they are reported to be out of port Cruizing. With the highest respect, & Esteem I have the honor to remain, Sir, your most ob Ser.
                    
                        S. Pleasonton
                    
                